DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (WO 2014/051032A1, cited by Applicant; see English machine translation).
Regarding claims 1 and 2, Yoshida teaches a slurry capable of producing a uniform active material layer, wherein the slurry includes either a positive or negative electrode active material, an inorganic solid electrolyte, a binder composed of an ion conductive polymer, an alkali metal salt, a conducting agent, and a dispersion medium. (see paragraphs 7, 71, 89, and 94).  As a dispersion medium, diisobutyl ketone may be used (ketone compound dispersion medium in which two aliphatic groups each having 4 or more carbon atoms are bonded to a carbonyl group; branched chain structure) (see paragraph 39).  As an inorganic solid electrolyte, P2S5 and Li2S may be used (sulfide-based solid electrolyte) (see paragraph 19).  The conducting agent may be a carbon 
An exemplary slurry for a positive electrode active material layer includes 100 parts of positive electrode active material, 150 parts of inorganic solid electrolyte, 13 parts of conductive agent, 3 parts of an ionic conductive polymer, 1.5 parts of a lithium salt (see paragraph 111).  The total solid content is thus 267.5 parts.
The positive electrode active material constitutes approximately 37.4% by mass of the solid content.
The inorganic solid electrolyte constitutes approximately 56.1% by mass of the solid content.
The conductive agent constitutes approximately 4.8% by mass of the solid content.
	Regarding claim 5, Yoshida teaches that in the exemplary positive electrode active material layer, the particle size of the electrode active material is, on average, an order of magnitude larger than the particle size of the inorganic solid electrolyte (see paragraph 111).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as applied to claims 1, 2 and 5 above, and further in view of Makino et al. (hereinafter “Makino”) (JP 2016-139511A, cited by Applicant; see English machine translation).
Regarding claims 3 and 4, Yoshida does not explicitly teach that the dispersion medium includes a non-polar dispersion medium, and, in particular, a saturated aliphatic hydrocarbon compound.
Makino teaches a dispersion medium that includes two solvents – a first solvent that dissolves binder polymer particles, and a second solvent that does not dissolve binder polymer particles (see paragraphs 31 and 76).  The first solvent may comprise a ketone solvent (see paragraph 89).  The second solvent may comprise an aliphatic solvent (non-polar dispersion medium) such as octane (a saturated aliphatic hydrocarbon compound) (see paragraph 99).  It would have been obvious to one of ordinary skill in the art to have utilized the two solvent dispersion medium of Makino in the slurry of Yoshida because Makino teaches that the surface of the binder polymer .

Claims 6, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as applied to claims 1, 2 and 5 above, and further in view of Lim et al. (hereinafter “Lim”) (U.S. Pub. 2018/0323469A1).
Regarding claims 6 and 7, Yoshida teaches a slurry capable of producing a uniform active material layer, wherein the slurry includes either a positive or negative electrode active material, an inorganic solid electrolyte, a binder composed of an ion conductive polymer, an alkali metal salt, a conducting agent, and a dispersion medium. (see paragraphs 7, 71, 89, and 94).  As a dispersion medium, diisobutyl ketone may be used (ketone compound dispersion medium in which two aliphatic groups each having 4 or more carbon atoms are bonded to a carbonyl group; branched chain structure) (see paragraph 39).  As an inorganic solid electrolyte, P2S5 and Li2S may be used (sulfide-based solid electrolyte) (see paragraph 19).  The conducting agent may be a carbon powder such as acetylene black, carbon black or graphite (carbonaceous material) (see paragraph 88).
An exemplary slurry for a positive electrode active material layer includes 100 parts of positive electrode active material, 150 parts of inorganic solid electrolyte, 13 parts of conductive agent, 3 parts of an ionic conductive polymer, 1.5 parts of a lithium salt (see paragraph 111).  The total solid content is thus 267.5 parts.
The positive electrode active material constitutes approximately 37.4% by mass of the solid content.

The conductive agent constitutes approximately 4.8% by mass of the solid content.
Yoshida is silent as to a preliminary dispersing step followed a mixing step.
Lim teaches a process for preparing an electrode for an all-solid state battery in which a slurry is obtained by dispersing first and second solid electrolyte raw materials in a solvent, and then a composite powder in which a solid electrolyte and an electrode active material are uniformly dispersed by continuously adding the electrode active material in the slurry and mixing and drying the resulting mixture (see paragraph 69).  Since the electrode active material is added and mixed during the process of preparing the solid electrolyte from the first raw material and the second raw material, the solid electrolyte and the electrode active material may be uniformly dispersed as compared to the related art (see paragraph 70).  It would have been obvious to one of ordinary skill in the art to have adapted the process of Lim to the slurry of Yoshida in order to more uniformly disperse the solid electrolyte and the electrode active material.
Regarding claims 10 and 11, Yoshida teaches that a slurry for a positive electrode active material layer may be applied to the surface of a current collector and dried to produce a positive electrode (see paragraph 113).  Likewise, a slurry for a negative electrode active material layer may be applied to the surface of another current collector and dried to produce a negative electrode (see paragraph 114).  Next, a slurry for a solid electrolyte layer is applied to the surface of the positive electrode active material layer and dried to form a solid electrolyte layer (see paragraph 115).  Finally, .

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida and Lim as applied to claims 6, 7, 10 and 11 5 above, and further in view of Makino et al. (hereinafter “Makino”) (JP 2016-139511A, cited by Applicant; see English machine translation).
Regarding claims 8 and 9, Yoshida does not explicitly teach that the dispersion medium includes a non-polar dispersion medium, and, in particular, a saturated aliphatic hydrocarbon compound.
Makino teaches a dispersion medium that includes two solvents – a first solvent that dissolves binder polymer particles, and a second solvent that does not dissolve binder polymer particles (see paragraphs 31 and 76).  The first solvent may comprise a ketone solvent (see paragraph 89).  The second solvent may comprise an aliphatic solvent (non-polar dispersion medium) such as octane (a saturated aliphatic hydrocarbon compound) (see paragraph 99).  It would have been obvious to one of ordinary skill in the art to have utilized the two solvent dispersion medium of Makino in the slurry of Yoshida because Makino teaches that the surface of the binder polymer particles is dissolved, so that the wettability is enhanced, and the binding property of the polymer particles to the inorganic solid electrolyte is improved (see paragraph 76).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727